80 N.Y.2d 775 (1992)
In the Matter of Francis J. Doersam, Claimant,
v.
Oswego County Department of Social Services, Respondent. Workers' Compensation Board, Appellant.
Court of Appeals of the State of New York.
Argued April 28, 1992.
Decided June 4, 1992.
Robert Abrams, Attorney-General (Howard B. Friedland, Theresa E. Wolinski, Jane Lauer Barker, Peter H. Schiff and Jerry Boone of counsel), for appellant.
David M. Garber for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (171 AD2d 934).